Citation Nr: 0613059	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  97-03 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for seborrheic 
dermatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to November 
1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, in pertinent part, the RO granted service 
connection for seborrheic dermatitis and assigned a 
noncompensable rating from the day following the veteran's 
separation from service in November 1995.  The veteran's 
disagreement with the initial rating led to this appeal.  The 
claim was remanded by the Board in August 2003 and September 
2004; it is now before the Board for further appellate 
consideration.  


FINDING OF FACT

Medical examinations during the appeal period have shown that 
the veteran's seborrheic dermatitis is no more than from very 
mild to what an examining physician has described involving 
as no significant scalp lesions; while the veteran has 
complained of slight itching and flaking, there is no 
indication that his seborrheic dermatitis involves an exposed 
surface or as much as 5 percent of the entire body; no more 
than topical therapy has been required.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for seborrheic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7817 (2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic 
Code 7806 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the decision of the RO assigning the initial 
noncompensable rating for the veteran's seborrheic dermatitis 
preceded the enactment of the VCAA by many years.  The 
veteran did receive VCAA notice in January 2004.  Because the 
VCAA notice in this claim was not provided to the veteran 
prior to the RO decision from which he appealed, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether and if so, how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the veteran in this case 
with a January 2004 letter from the VA Appeals Management 
Center (AMC).  In the January 2004 letter, the AMC informed 
the veteran that to establish entitlement to an increased 
evaluation, the evidence must show that his service-connected 
condition had gotten worse.  The AMC notified the veteran 
that he could submit evidence showing his seborrheic 
dermatitis had increased in severity and that this evidence 
could be a statement from his doctor with specific 
information including physical and clinical findings and the 
dates of examinations and tests.  The AMC informed the 
veteran that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observation in what manner his disability had 
become worse, or he could submit his own statement.  

In the letter, the AMC also told the veteran that if he had 
received treatment at a VA facility, he should furnish the 
dates and places of treatment and VA would obtain the reports 
of such treatment as well as any other relevant records from 
any Federal agency.  The AMC also notified the veteran that 
it would make reasonable efforts to obtain private medial 
records and other records for which he provided adequate 
identification and release authorizations.  The AMC 
emphasized to the veteran that it was his responsibility to 
make sure VA received all requested records not in the 
possession of a Federal department or agency.  

As outlined above, the January 2004 AMC letter gave the 
veteran ample notice as to the key evidentiary gap in his 
case, namely the lack evidence showing the disability was of 
increased severity.  See Quartuccio v. Principi, 16 Vet.  
App. 183, 187 (2002).  Further, this letter, in the Board's 
judgment, served to notify the veteran of the need to submit 
any pertinent evidence in his possession.  The Board finds 
that a reasonable inference from such communication was that 
the veteran should furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  All notice required by VCAA and implementing 
regulations was furnished to the veteran, and no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a compensable rating for his 
seborrheic dermatitis, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the award of any higher rating than that initially 
assigned.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
initial compensable rating for seborrheic dermatitis, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The veteran has not identified any post service 
treatment records associated with his seborrheic dermatitis, 
and neither the veteran nor his representative has indicated 
that the veteran has or knows of any additional information 
or evidence that would support his claim.  The veteran 
requested a hearing before the Board, but without explanation 
failed to report for a Board hearing scheduled for September 
2002.  

As to any duty to provide an examination in conjunction with 
the rating claim, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in June 1996 and 
December 1997.  A VA examination was scheduled for February 
2003, but the veteran had transportation problems and 
requested rescheduling.  The next examination date was set 
for April 2004, but the veteran failed to report for the 
examination; VA set up subsequent examinations, but sent the 
notices to the veteran using an incorrect address.  Most 
recently, this time using the most recent address of record 
for the veteran, VA sent him notice of an examination 
scheduled for October 2005, but he did not report for that 
examination.  The veteran did not explain his failure to 
report, nor has he requested that the examination be 
rescheduled.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate VA's efforts in developing this claim, to 
include reporting for examinations as described above.  

In this regard, the Board notes that pursuant to 38 C.F.R. 
§ 3.326(a), individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination, action shall be taken.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Since this claim is an appeal of an initial 
rating determination, and there is medical evidence relevant 
for rating purposes dated during the period of time in 
question, the Board will rely on the evidence of record in 
order to adjudicate the claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and, to the extent possible, 
relevant evidence has been obtained for determining the 
merits of the veteran's claim.  The Board finds that no 
further assistance to the veteran is required.  

Factual background

Service medical records show that at a dermatology 
consultation in January 1995, the veteran gave a history of 
flaking scalp with itching for more than three years, and he 
also reported two episodes of now-resolved "sores" on the 
mid abdomen and left groin in the past three months.  On 
examination of the scalp, there was a diffuse fine powdery 
scale, and there was a patent one-centimeter hyperpigmented 
area in the left groin area.  The assessment was seborrheic 
dermatitis, and the physician prescribed Selsun shampoo.  He 
said there were no lesions in the scalp and recommended 
return for examination when lesions recurred.  He said he 
suspected folliculitis.  The seborrheic dermatitis was not 
noted in medical board proceedings in June 1995, which 
primarily concerned the veteran's left ankle disability and 
sleep apnea.  

At the June 1996 VA examination, the physician noted that the 
veteran reported having developed some lesions on his scalp, 
back, and abdomen while in the Gulf War, that a diagnosis of 
seborrheic dermatitis had been made, and that the veteran had 
been treated with Selsun shampoo and medications to stop 
itching.  In June 1996, the veteran reported that his 
symptoms were a lot better, but he felt that his scalp was 
tender and it felt as though something was crawling under his 
scalp.  The physician said he felt this was possibly 
secondary to nervous tension, but the veteran still had a 
mild degree of seborrheic dermatitis.  The impression after 
examination was some residual dermatitis; the physician said 
it was minimal.  

At the VA exanimation in December 1997, the physician 
reported that he had reviewed the records and noted that at 
the time of the VA examination in June 1996, the veteran was 
complaining of dermatitis of the scalp, which had been 
diagnosed as seborrheic dermatitis.  The physician at the 
December 1997 examination said that his examination revealed 
no significant scalp lesions; he noted that the veteran 
reported he was using Head and Shoulders shampoo with 
apparent improvement of symptoms.  The diagnosis was 
seborrheic dermatitis, history of.  

Analysis

The veteran contends that his service-connected skin 
disability is more disabling than currently evaluated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected skin disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim was placed in appellate status by 
disagreement with the initial rating award and is an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).

In its February 1996 rating decision, the RO granted service 
connection for seborrheic dermatitis and rated the disability 
under Diagnostic Code 7806 for eczema, which was appropriate, 
as the only diagnostic code that applied to a form of 
dermatitis, dermatitis exfoliativa, was Diagnostic Code 7817, 
which under the Rating Schedule was to be rated as for eczema 
under Diagnostic Code 7806, except in circumstances involving 
repugnant or otherwise disabling character of manifestations.  
Revisions to the Rating Schedule have rated dermatitis and 
eczema under Diagnostic Code 7806.  It is the judgment of the 
Board that it is appropriate that the veteran's service-
connected disability is rated under that code.  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the Court held that when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) subsequently 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  The 
General Counsel of VA has held, however, that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
prior to August 30, 2002, eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, warrants a 0 percent evaluation.  
Eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  A 30 percent evaluation is in order for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

In this case, the Board is well aware of the veteran's 
statements in his March 1996 notice of disagreement and 
October 1996 substantive appeal asserting he has flaking and 
constant itching of his scalp with tenderness and occasional 
sores with some kind of draining fluid.  The severity of 
symptoms implied by the veteran in his statements, was not, 
however, shown at the VA examinations in June 1996 and 
December 1997, and as explained earlier in the decision, the 
veteran has failed to report for multiple scheduled 
examinations that may have served to substantiate his claim 
of entitlement to an initial compensable rating for his 
seborrheic dermatitis.  

Medical examinations during the appeal period have shown that 
the veteran's seborrheic dermatitis is no more than from very 
mild to what an examining physician has described involving 
as no significant scalp lesions, and while the veteran 
complained of some itching and flaking of his scalp, 
examination has not shown this to be an exposed area in the 
sense of bare skin.  The physicians who have examined the 
veteran have not reported findings showing exudation, 
itching, lesions, or disfigurement associated with the 
veteran's seborrheic dermatitis.  Further, at the more recent 
examination, the physician stated there were no significant 
scalp lesions and diagnosed seborrheic dermatitis only by 
history.  These findings do not meet or approximate the 
criteria for a 10 percent rating, and accordingly, the 
veteran is entitled to no more than a noncompensable 
evaluation under the former rating criteria.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective as 
of August 30, 2002, a 0 percent evaluation is warranted for 
dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent evaluation contemplates dermatitis or 
eczema affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  A 30 
percent evaluation is in order for dermatitis or eczema 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  

As outlined earlier, at the VA examinations in June 1996 and 
December 1997, the veteran was using special shampoo for his 
seborrheic dermatitis.  There is, however, no indication that 
his condition requires use of systemic therapy.  Further, the 
VA physician who examined the veteran in June 1996 referred 
only to minimal seborrheic dermatitis of the scalp, and the 
VA physician who examined him in December 1997 said there 
were no significant scalp lesions.  With this information it 
cannot be found that the skin disability involves at least 
5 percent of an exposed area much less at least 5 percent of 
the entire body.  The physicians did not find exudation, 
itching, lesions or disfigurement involving an exposed 
surface or extensive area.  Under the circumstances, the 
evidence does not meet or approximate the criteria for a 
10 percent for the veteran's service-connected seborrheic 
dermatitis under the rating criteria in effect before or 
after August 30, 2002.  

Overall, the preponderance of the evidence is against an 
increased rating for the veteran's service connected 
seborrheic dermatitis at any time during the appeal, 
precluding consideration of staged ratings contemplated by 
the Court in Fenderson.  His disability is manifested 
primarily by no more than a minimal symptoms; it has not been 
manifested by exfoliation, exudation or itching involving an 
exposed surface or extensive area; it does not require 
systemic therapy; and it involves less than 5 percent of the 
entire body; no examiner has described disfigurement of the 
head, face, or neck.  Accordingly, the criteria for a 
compensable rating for seborrheic dermatitis are not met.  38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (2005).  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's seborrheic 
dermatitis that would take his case outside the norm so as to 
warrant an extraschedular rating.  Therefore, a referral to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim for 
an initial compensable rating for seborrheic dermatitis, the 
benefit of the doubt doctrine is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for seborrheic 
dermatitis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


